DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 6, 10 – 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/00107245 to Hofmann et al. in view of US 2003/0083393 to Kiso et al.
Regarding Claims 1 – 3, 6, 10, 19, and 20.  Hofmann et al. teaches a process for producing polyurethane foams comprising reacting a component A) comprising at least one polyether carbonate polyol with a component B) comprising polyisocyanates, in the presence of catalysts and water and/or physical blowing agents (Paragraph 0063 – 0071).  The polyether carbonate polyol has a hydroxyl number preferably in the range of from 20 - 80 mgKOH/g (Paragraph 0061).  The polyol component b) may be exclusively the polyether carbonate polyol (Paragraphs 0064 - 0065), i.e. the polyol component may 
Hofmann et al. does not expressly set forth suitable species of flame retardant.  However, Kiso et al. teaches tricresyl phosphate and propoxylated phosphoric acid, corresponding to species of instantly claimed component K3.1, as suitable fire retardants for the preparation of polyurethane foams (Paragraph 0042).  Hofmann et al. and Kiso et al. are analogous art as they are from the same field of endeavor, namely polyurethane foams.  Before the effective filing date of the instantly claimed invention to provide tricresyl phosphate or propoxylated phosphoric acid as the flame retardant in Hofmann et al.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Kiso et al. shows that both tricresyl phosphate and propoxylated phosphoric acid are known in the art to be suitable flame retardants for the use in polyurethane foams (Paragraph 0042). 
Regarding Claim 4.  Hofmann et al. teaches the process for producing polyurethane foams of Claim 1 wherein said component B comprises catalysts (Paragraphs 0078 – 0079), wherein preferred catalysts include tin catalysts such as dibutyltin dilaurate and particularly preferred catalysts include urea and urea derivatives (Paragraphs 0083 – 0085). 
Regarding Claim 5.  Hofmann et al. teaches the process for producing polyurethane foams of Claim 1 wherein said component B may comprise auxiliary additives such as surfactants (Paragraph 0080).  TEGOSTAB® B 2370 which is a mixture of organomodified polysiloxane surfactants is specifically used in the inventive examples (Paragraph 0097; Table 1).
Regarding Claim 8.  Hofmann et al. teaches the process for producing polyurethane foams of Claim 1 wherein the polyether carbonate polyol is obtained by copolymerizing carbon dioxide, one or more alkylene oxides, and one or more H-functional starter substances/molecules (Paragraph 0010). 
Hofmann et al. does not expressly teach the quantity of carbon dioxide which is incorporated into the polyether carbonate polyol.  However, Mijolovic et al. also teaches preparation of polyether carbonate polyols from the aforementioned ingredients, wherein the carbon dioxide content of the obtained polyether carbonate polyol comprise up to 25% by weight carbon dioxide (Paragraph 0029).  Before the effective filing date of the instantly claimed invention to prepare the polyether carbonate polyol 
Regarding Claims 11, 16, and 17.  Hofmann et al. teaches the process for producing polyurethane foams of Claim 1 wherein the catalyst component used may include a tin salt such as dibutyltin dilaurate [i.e. Sn(C15H32COO)2] or tin (II) 2-ethyl hexanoate [i.e. Sn(C7H16COO)2] (Paragraphs 0083 and 0099; Table 1).  
Regarding Claim 12.  Hofmann et al. teaches the process for producing polyurethane foams of Claim 1 wherein said one or more diisocyanates and/or polyisocyanates preferably include 2,4- and 2-6-toluene diisocyanate (Paragraph 0091).
Regarding Claims 13 and 14.  Hofmann et al. teaches a flexible polyurethane foam prepared by the process for producing polyurethane foams of Claim 1 (Paragraph 0063 – 0071).  
Regarding Claim 15.  Hofmann et al. teaches a mattress/bedding comprising the polyurethane foam of Claim 13 (Paragraph 0093).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/00107245 to Hofmann et al. in view of US 2003/0083393 to Kiso et al., as applied to 1 above, and further in view of US 2013/0296450 also to Hofmann et al. (hereinafter Hofmann et al. 2).
Regarding Claim 7.  Hofmann et al. teaches the process for producing polyurethane foams of Claim 1 wherein the component A may be a mixture of preferably 100 to 50 parts by weight of said polyether carbonate polyol which has a hydroxyl number preferably in the range of from 20 - 80 mgKOH/g and 50 to 0 parts by weight of a conventional polyether polyol (Paragraphs 0061, 0065, and 0065).  The conventional polyether polyol has a hydroxyl number of 15 to 80 mgKOH/g and is most preferably prepared from an alkylene oxide component comprising both ethylene oxide and propylene oxide (Paragraphs 0075 - 0076).
With respect to the relative amounts of polyether carbonate polyol and conventional polyether polyols, it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) See also In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.) and MPEP 2144.05.
With respect to the amount of ethylene oxide in the conventional polyether polyol, Hofmann et al. is also silent regarding the amount of ethylene oxide used to .  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/00107245 to Hofmann et al. in view of US 2003/0083393 to Kiso et al., as applied to Claim 1 above, and further in view of US 2009/0306239 to Mijolovic et al.
Regarding Claim 8.  Hofmann et al. teaches the process for producing polyurethane foams of Claim 1 wherein the polyether carbonate polyol is obtained by 
Hofmann et al. does not expressly teach the quantity of carbon dioxide which is incorporated into the polyether carbonate polyol.  However, Mijolovic et al. also teaches preparation of polyether carbonate polyols from the aforementioned ingredients, wherein the carbon dioxide content of the obtained polyether carbonate polyol comprise up to 25% by weight carbon dioxide (Paragraph 0029).  Hofmann et al. and Mijolovic et al. are analogous art as they are from the same field of endeavor, namely flexible polyurethane foams based upon polyether carbonate polyols.  Before the effective filing date of the instantly claimed invention to prepare the polyether carbonate polyol of Hofmann et al. to have a carbon dioxide content of up to 25% by weight as taught by Mijolovic et al.  The motivation would have been that Mijolovic et al. teaches this is a preferred amount of carbon dioxide in polyether carbonate polyols which are to be used in the preparation of flexible polyurethane foams (Paragraph 0029).  

Claims 1 – 6 and 9 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/00107245 to Hofmann et al. in view of US 5,736,588 to Eisen et al.
Regarding Claims 1 – 3, 6, 9, and 10.  Hofmann et al. teaches a process for producing polyurethane foams comprising reacting a component A) comprising at least 
Hofmann et al. does not expressly set forth the additive corresponds to one of the instantly claimed species of component K.  However, Eisen et al. teaches the concept of including diethyl oxalate as a solvent promoter in the preparation of polyurethane foams (Column 3, Lines 43 – 65).  Diethyl oxalate is an ethyl ester of oxalic acid, wherein ethyl esters of oxalic acid are set forth as suitable species of component K1 in instant Claims 1 and 9.  As such, diethyl oxalate would be reasonably expected to have a first dissociation with a pKa in the instantly claimed range.  Eisen et al. teaches solvent promoters such as diethyl oxalate are provided in an amount of preferably 2 to 5 parts by weight based on the total weight of component b), i.e. the polyol component (Column 4, Lines 46 – 49).  Hofmann et al. and Eisen et al. are analogous art as they are from the same field of endeavor, namely polyurethane foams.  Before the effective filing 
Regarding Claim 4.  Hofmann et al. teaches the process for producing polyurethane foams of Claim 1 wherein said component B comprises catalysts (Paragraphs 0078 – 0079), wherein preferred catalysts include tin catalysts such as dibutyltin dilaurate and particularly preferred catalysts include urea and urea derivatives (Paragraphs 0083 – 0085). 
Regarding Claim 5.  Hofmann et al. teaches the process for producing polyurethane foams of Claim 1 wherein said component B may comprise auxiliary additives such as surfactants (Paragraph 0080).  TEGOSTAB® B 2370 which is a mixture of organomodified polysiloxane surfactants is specifically used in the inventive examples (Paragraph 0097; Table 1).
Regarding Claims 11, 16, and 17.  Hofmann et al. teaches the process for producing polyurethane foams of Claim 1 wherein the catalyst component used may include a tin salt such as dibutyltin dilaurate [i.e. Sn(C15H32COO)2] or tin (II) 2-ethyl hexanoate [i.e. Sn(C7H16COO)2] (Paragraphs 0083 and 0099; Table 1).  
Regarding Claim 12.  Hofmann et al. teaches the process for producing polyurethane foams of Claim 1 wherein said one or more diisocyanates and/or polyisocyanates preferably include 2,4- and 2-6-toluene diisocyanate (Paragraph 0091).
Regarding Claims 13 and 14.  Hofmann et al. teaches a flexible polyurethane foam prepared by the process for producing polyurethane foams of Claim 1 (Paragraph 0063 – 0071).  
Regarding Claim 15.  Hofmann et al. teaches a mattress/bedding comprising the polyurethane foam of Claim 13 (Paragraph 0093).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/00107245 to Hofmann et al. in view of US 5,736,588 to Eisen et al., as applied to Claim 1 above, and further in view of US 2013/0296450 also to Hofmann et al. (hereinafter Hofmann et al. 2).
Regarding Claim 7.  Hofmann et al. teaches the process for producing polyurethane foams of Claim 1 wherein the component A may be a mixture of preferably 100 to 50 parts by weight of said polyether carbonate polyol which has a hydroxyl number preferably in the range of from 20 - 80 mgKOH/g and 50 to 0 parts by weight of a conventional polyether polyol (Paragraphs 0061, 0065, and 0065).  The conventional polyether polyol has a hydroxyl number of 15 to 80 mgKOH/g and is most 
With respect to the relative amounts of polyether carbonate polyol and conventional polyether polyols, it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) See also In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.) and MPEP 2144.05.
With respect to the amount of ethylene oxide in the conventional polyether polyol, Hofmann et al. is also silent regarding the amount of ethylene oxide used to prepare this polyol.  However, Hofmann et al. 2 also teaches a method of making a flexible polyurethane foam from a polyether carbonate polyol and an additional polyether polyol.  The additional polyether polyol is prepared from an alkylene oxide component having an ethylene oxide content of 15 weight percent (Paragraph 0117; Examples 5 – 7).  Hofmann et al. and Hofmann et al. 2 are analogous art as they are from the same field of endeavor, namely polyether carbonate polyols and flexible polyurethane foams prepared therefrom.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to .  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/00107245 to Hofmann et al. in view of US 5,736,588 to Eisen et al., as applied to Claim 1 above, and further in view of US 2009/0306239 to Mijolovic et al.
Regarding Claim 8.  Hofmann et al. teaches the process for producing polyurethane foams of Claim 1 wherein the polyether carbonate polyol is obtained by copolymerizing carbon dioxide, one or more alkylene oxides, and one or more H-functional starter substances/molecules (Paragraph 0010). 
Hofmann et al. does not expressly teach the quantity of carbon dioxide which is incorporated into the polyether carbonate polyol.  However, Mijolovic et al. also teaches preparation of polyether carbonate polyols from the aforementioned ingredients, wherein the carbon dioxide content of the obtained polyether carbonate polyol comprise up to 25% by weight carbon dioxide (Paragraph 0029).  Hofmann et al. and Mijolovic et al. are analogous art as they are from the same field of endeavor, namely .  

Response to Arguments
Applicant's arguments filed September 30, 2021 have been fully considered but they are not persuasive.  Applicant argues that the applied references do not teach the presently claimed species of component K.  However, US 2003/0083393 to Kiso et al. and US 5,736,588 to Eisen et al. are now applied as secondary references in the rejections under 35 U.S.C. 103 to teach species of component K encompassed by the instant claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MELISSA A RIOJA/Primary Examiner, Art Unit 1764